                Case 2:18-cv-00786-TSZ Document 59 Filed 01/18/19 Page 1 of 8




 1                                                                 Honorable Thomas S. Zilly
 2   Emanuel Jacobowitz, WSBA No. 39991
     Nathan J. Arnold, WSBA No. 45356
 3   R. Bruce Johnston, WSBA No. 4646
     Johnston Jacobowitz & Arnold, PC
 4   2701 First Ave, Suite 200
     Seattle, WA 98121
 5   Manny@JJALaw.com
 6

 7

 8
 9

10                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11
     LVB-OGDEN MARKETING, LLC,                     Case No. 2:18-cv-00786 TSZ
12
                    Plaintiff,                     DEFENDANT’S REPLY IN SUPPORT
13                                                 OF MOTION FOR
           v.                                      RECONSIDERATION
14
     SHARON G. BINGHAM,                            NOTED FOR HEARING:
15                                                 JANUARY 18, 2018
                    Defendant,
16                                                 ORAL ARGUMENT REQUESTED
     BANK OF THE WEST,
17
                    Garnishee.
18
                                     I.      INTRODUCTION
19
20         Plaintiff LVB-Ogden Marketing, LLC asks this Court to find, as a matter of law, that a

21   spendthrift trust’s Trustee cannot act for the purpose of protecting the assets in trust from a
22   beneficiary’s creditors. Respectfully, that is the very reason spendthrift trusts exist. LVB asks
23
     the Court to find, as a matter of first impression, that Washington law requires a spendthrift
24
     beneficiary—not the trustee—to protect trust assets from a writ, which again inverts the concept
25
     of spendthrift trusts. And LVB asks the Court to ignore new evidence which, although available
26

     DEFENDANT’S REPLY IN SUPPORT OF MOTION                       JOHNSTON JACOBOWITZ & ARNOLD, PC
     FOR RECONSIDERATION - 1                                              2701 FIRST AVENUE, SUITE 200
                                                                       SEATTLE, WASHINGTON 98121-1126
                                                                         (206) 866-3230 Fax (206) 866-3234
              Case 2:18-cv-00786-TSZ Document 59 Filed 01/18/19 Page 2 of 8




 1
     to the Trustee, was not available to the beneficiary. None of these arguments hold water;
 2
     respectfully, the Court should reconsider its order.
 3

 4                                      II.      AUTHORITY

 5          Mrs. Bingham joins in the reply arguments of Bank of the West, and adds:
 6
            LVB’s primary argument, boiled down to essentials, is that Garnishee, Trustee Bank of
 7
     the West (“BOTW”) has been “colluding” with Mrs. Bingham to help her evade creditors, by
 8
 9   “falsely designat[ing]” her as “incapable of managing to his or her own best interest and

10   advantage the property” entrusted to BOTW by her grandparents. Dkt. No. 57 at 2:11, 6:17,
11
     11:22. That argument fails factually and legally.
12
            Factually, there is no evidence of “collusion,” far less of any control exercised by Mrs.
13

14   Bingham over BOTW’s decision. The undisputed evidence is that Mrs. Bingham was not

15   informed why the Trustee maintained the trust after her mother died, never instructed BOTW in
16
     that regard, had no input at the time, and could not even get BOTW’s record of the decision
17
     when her attorney asked for it. That Mrs. Bingham’s friend, Mr. Dean, had asked BOTW, years
18

19   earlier but after BOTW had become trustee, for reassurance that Mrs. Bingham would not have

20   to handle the trust corpus in the event of her mother’s death, does not even suggest control. That
21
     dog won’t hunt.
22
            Further, BOTW’s records, now that Mrs. Bingham has seen them, show that BOTW had
23

24   ample basis, even beyond Mrs. Bingham’s debts, to determine that she couldn’t manage the

25   funds to her “best interest and advantage.” BOTW’s Committee also expressly relied on the
26

     DEFENDANT’S REPLY IN SUPPORT OF MOTION                        JOHNSTON JACOBOWITZ & ARNOLD, PC
     FOR RECONSIDERATION - 2                                               2701 FIRST AVENUE, SUITE 200
                                                                        SEATTLE, WASHINGTON 98121-1126
                                                                          (206) 866-3230 Fax (206) 866-3234
              Case 2:18-cv-00786-TSZ Document 59 Filed 01/18/19 Page 3 of 8




 1   facts that she had fallen for a (hundreds-of-million dollars) fraud, lost another $6,000,000, and
 2
     had expenses that “exceed her income by more than $400,000.” Jacobowitz Dec. (Dkt. No. 49)
 3
     Exh. A at BOTW 000084.
 4

 5          LVB fails to cite authority for its novel interpretation of the Fisher Wills or the applicable

 6   statute. Both should be construed with regard to foundational trust principles. Despite LVB’s
 7
     outrage that the Trustee wishes to shield trust assets, the very purpose of spendthrift trusts is to
 8
     protect the assets from the debts which the beneficiary may incur by her own folly. Milner v.
 9

10   Outcalt, 36 Wn.2d 720, 722, 219 P.2d 982, 984 (1950); Knettle v. Knettle, 164 Wash. 468, 480,

11   3 P.2d 133, 137 (1931) (“it is not in the power of a court of equity to subject to the satisfaction
12
     of the demands of a creditor the income of a trust fund…where such trust was created by one
13
     other than the debtor.”) (quoting Jourolman v. Massengill, 86 Tenn. 81, 5 S. W. 719, 734
14

15   (1887)); and see, e.g., Shelton v. King, 229 U.S. 90, 97, 33 S. Ct. 686, 688, 57 L. Ed. 1086

16   (1913) (testator has right to “bestow that which is absolutely his own as to secure its beneficial
17
     enjoyment by an object of his bounty without being subject to the claims of assignees or
18
     creditors.”) BOTW had both the right and the duty to protect the assets from creditors.
19
20          LVB therefore argues that the Fisher Wills absolutely, unambiguously, required the

21   Trustee to terminate the Trust. Dkt. No. 57 at 10. Not so. The wills vest the Trustee with
22
     “uncontrolled discretion” to determine whether, and for how long, Mrs. Bingham is “incapable
23
     of managing” the assets to her “best interest and advantage.” LVB glosses out the latter phrase
24

25   entirely, contending that the Trustee can prolong the Trust only if Mrs. Bingham is

26   “incapacitated,” and “not capable at all” of “receiving and handling money.” Dkt. No. 57 at

     DEFENDANT’S REPLY IN SUPPORT OF MOTION                         JOHNSTON JACOBOWITZ & ARNOLD, PC
     FOR RECONSIDERATION - 3                                                 2701 FIRST AVENUE, SUITE 200
                                                                          SEATTLE, WASHINGTON 98121-1126
                                                                            (206) 866-3230 Fax (206) 866-3234
              Case 2:18-cv-00786-TSZ Document 59 Filed 01/18/19 Page 4 of 8




 1   10:18 & n.11. But that is simply not what the Fisher Wills say. The Fisher Wills were drafted
 2
     by a fine attorney who, if that had been the trustors’ intent, could easily have used the word
 3
     “incapacitated,” a word with well-understood legal significance, or left out the phrase, “best
 4

 5   interest and advantage.” The Trustee could simply have been directed to distribute the funds

 6   ‘unless the beneficiary is incapacitated.’ Instead, the Fisher Wills require the Trustee to make a
 7
     judgment call—can the beneficiary currently use the assets wisely—in his “uncontrolled
 8
     discretion.” The word, “discretion,” in a trust instrument, commands a court’s respect: “where
 9

10   discretion is conferred upon a trustee, the exercise thereof is not subject to control by the court

11   except to prevent an abuse of such discretion.” Peoples Nat. Bank of Wash. in Seattle v. Jarvis,
12
     58 Wn.2d 627, 630, 364 P.2d 436, 439 (1961) (emphasis in original) (summary judgment in
13
     favor of trustee upheld where no abuse shown); accord, Occidental Life Ins. Co. of Cal. v.
14

15   Blume, 65 Wn.2d 643, 648, 399 P.2d 76, 79 (1965) (citing Bogert, Trusts and Trustees (2d ed.) s

16   560; and citing Restatement of Trusts § 187). LVB’s belief that Mrs. Bingham’s college
17
     education overrides her record of recent financial folly cannot displace the Trustee’s sound
18
     discretion.
19
20          If any of this were in dispute, however, these fact issues cannot be decided on summary

21   judgment.
22
            LVB further argues that even if the trusts were active and therefore not property owed to
23
     Mrs. Bingham, which is the scope of the writ, BOTW had to list the trust assets in answer to the
24

25   writ, in that only Mrs. Bingham could have claimed the “exemption.” Again, LVB cites no

26   authority for this statutory interpretation, which again flies in the face of trust principles. The

     DEFENDANT’S REPLY IN SUPPORT OF MOTION                        JOHNSTON JACOBOWITZ & ARNOLD, PC
     FOR RECONSIDERATION - 4                                                2701 FIRST AVENUE, SUITE 200
                                                                         SEATTLE, WASHINGTON 98121-1126
                                                                           (206) 866-3230 Fax (206) 866-3234
              Case 2:18-cv-00786-TSZ Document 59 Filed 01/18/19 Page 5 of 8




 1   trustee, not the beneficiary, usually has the knowledge, obligation, and sophistication to protect
 2
     the trust. A beneficiary cannot waive rights of the trustee and other beneficiaries (in this case,
 3
     the remaindermen under the wills in the event of Mrs. Bingham’s death).
 4

 5          LVB’s broader “gotcha” argument, that the rights would be absolutely waived, despite

 6   actual notice to LVB and good-faith confusion on the part of both garnishee and defendant as to
 7
     the application of the statutes to these facts, is also mistaken. LVB cites to U.S. Fid. & Guar.
 8
     Co. v. Hollenshead, 51 Wash. 326, 328, 98 P. 749, 750 (1909), but that opinion actually holds
 9

10   (emphasis added): “While, in garnishment proceedings this method could not be held to be

11   exclusive, yet, if the debtor adopts it, nothing short of substantial compliance will avail.” It is
12
     fundamental that “[e]xemption laws are humane in their purpose, and are to be liberally
13
     construed in favor of debtors.” Van Slyke v. Bumgarner, 177 Wash. 326, 329, 31 P.2d 1014,
14

15   1015 (1934). Supplemental proceedings are equitable, Washington Tr. Co. v. Blalock, 155

16   Wash. 510, 516, 285 P. 449, 451 (1930). “Substantial compliance,” if required, “means a court
17
     should determine whether the statute has been followed sufficiently so as to carry out the intent
18
     for which the statute was adopted. Application of Santore, 28 Wn. App. 319, 327, 623 P.2d 702,
19
20   707–08 (1981). The purpose of RCW 6.27.160 is to provide seasonable notice to the creditor,

21   not to let the creditor set a trap for the unwary. The creditor here was well aware that the assets
22
     were in trust and were claimed not to be subject to execution against the beneficiary: that is the
23
     very premise of LVB’s claim in the companion case brought against Mrs. Bingham, 2:18-cv-
24

25   00243 (ECF No. 1 ¶¶ 66, 95(g)), for a declaration that the Fisher Trust is terminated. In that

26   action, Mrs. Bingham had—well before the supposed deadline to respond to this writ—moved

     DEFENDANT’S REPLY IN SUPPORT OF MOTION                        JOHNSTON JACOBOWITZ & ARNOLD, PC
     FOR RECONSIDERATION - 5                                                2701 FIRST AVENUE, SUITE 200
                                                                         SEATTLE, WASHINGTON 98121-1126
                                                                           (206) 866-3230 Fax (206) 866-3234
              Case 2:18-cv-00786-TSZ Document 59 Filed 01/18/19 Page 6 of 8




 1   to dismiss that claim (ECF No. 48 at 5–6). LVB asks the Court to hold that even though it knew
 2
     the assets were in trust, knew where and what they were, and even though Mrs. Bingham had
 3
     given notice that she opposed execution and did not concede the trust had terminated, LVB
 4

 5   lacked sufficient notice to pursue execution. That is beyond absurd. If the Court takes up, now

 6   or later, the question of Mrs. Bingham’s exemption notice, which she served on LVB as soon as
 7
     the Court ruled that, contrary to her and BOTW’s understanding, the trust assets should have
 8
     been redundantly disclosed in response to LVB’s writ, it should either deem it unnecessary, or
 9

10   sufficient.

11          Lastly, LVB argues, in a footnote, that the new evidence of the Trustee’s exercise of
12
     discretion cannot support Mrs. Bingham’s motion for reconsideration, because she supposedly
13
     failed to exercise sufficient diligence to find the evidence beforehand, by “failing to compel
14

15   production.” Dkt. No. 57 at 5 n.2. LVB fails to point to any procedural mechanism in a

16   garnishment case for the judgment debtor to compel production from the garnishee. Nor is it
17
     clear why she should have gone to heroic lengths, even had there been some way, where the
18
     garnishee had a motion pending for leave to submit the material in camera.
19
20                                   III.       CONCLUSION

21           For these reasons, as well as those set forth in prior briefing, the Court should grant Mrs.
22
     Bingham’s motion.
23
            DATED this 18th day of January, 2019.
24

25                                                JOHNSTON JACOBOWITZ & ARNOLD, PC

26

     DEFENDANT’S REPLY IN SUPPORT OF MOTION                         JOHNSTON JACOBOWITZ & ARNOLD, PC
     FOR RECONSIDERATION - 6                                                2701 FIRST AVENUE, SUITE 200
                                                                         SEATTLE, WASHINGTON 98121-1126
                                                                           (206) 866-3230 Fax (206) 866-3234
           Case 2:18-cv-00786-TSZ Document 59 Filed 01/18/19 Page 7 of 8




 1
                                            /s/ Emanuel Jacobowitz
 2                                       Emanuel Jacobowitz, WSBA #39991
                                         2701 First Avenue, Suite 200
 3                                       Seattle, Washington 98121-1126
                                         (206) 866-3230
 4                                       Fax: (206) 866-3234
                                         manny@jjalaw.com
 5                                       Counsel for Defendant Sharon G. Bingham
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

     DEFENDANT’S REPLY IN SUPPORT OF MOTION            JOHNSTON JACOBOWITZ & ARNOLD, PC
     FOR RECONSIDERATION - 7                                   2701 FIRST AVENUE, SUITE 200
                                                            SEATTLE, WASHINGTON 98121-1126
                                                              (206) 866-3230 Fax (206) 866-3234
              Case 2:18-cv-00786-TSZ Document 59 Filed 01/18/19 Page 8 of 8




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on January 18, 2019, I electronically filed the foregoing with the
 3
     Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 4
     all other appearing parties.
 5

 6

 7          DATED this 18th day of January, 2019.

 8
 9                                             JOHNSTON JACOBOWITZ & ARNOLD, PC

10
                                                /s/ Emanuel Jacobowitz
11                                           Emanuel Jacobowitz, WSBA #39991
                                             2701 First Avenue, Suite 200
12                                           Seattle, Washington 98121-1126
                                             (206) 866-3230
13                                           Fax: (206) 866-3234
                                             manny@jjalaw.com
14                                           Counsel for Defendant Sharon G. Bingham
15

16

17

18

19
20

21

22

23

24

25
26

     DEFENDANT’S REPLY IN SUPPORT OF MOTION                      JOHNSTON JACOBOWITZ & ARNOLD, PC
     FOR RECONSIDERATION - 8                                             2701 FIRST AVENUE, SUITE 200
                                                                      SEATTLE, WASHINGTON 98121-1126
                                                                        (206) 866-3230 Fax (206) 866-3234
